The portion of the order appealed from sua sponte, in effect, directed the dismissal of the amended complaint insofar as asserted against the defendant John Chen. As no appeal lies as of right from that part of an order which does not decide a motion made on notice (see CPLR 5701 [a] [2]; Mohler v Nardone, 53 AD3d 600 [2008]; Young v Young, 49 AD3d 720 [2008]), and since, under the circumstances of this case, we decline to grant leave to appeal (see CPLR 5701 [c]), the appeal must be dismissed. Florio, J.P., Balkin, Hall and Miller, JJ., concur.